      Case 3:20-cv-00746-ECM-SMD Document 15 Filed 06/02/21 Page 1 of 9




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                               EASTERN DIVISION

EDWARD F. WIGGINS & BEVERLY                        )
WIGGINS,                                           )
                                                   )
     Plaintiffs,                                   )
                                                   )
v.                                                 ) CIVIL ACT. NO. 3:20-cv-746-ECM
                                                   )                 (WO)
DARDEN RESTAURANTS, INC.,                          )
                                                   )
     Defendant.                                    )

                          MEMORANDOM OPINION AND ORDER

                                    I.     INTRODUCTION

       Now pending before the Court is Darden Restaurant Inc.’s (“Defendant”) motion to

dismiss for improper venue or, in the alternative, transfer of venue. (Doc. 7). The

Defendant argues that the events that Edward Wiggins and Beverly Wiggins (“Plaintiffs”)

allege gave rise to this suit occurred in the Southern District of Mississippi—not the Middle

District of Alabama—so this district is the improper venue. For the following reasons, the

motion to dismiss is due to be DENIED, and the Court finds that further briefing and

evidence is required for the Court to determine whether case should be transferred pursuant

to 28 USC § 1404(a).

                              II.        STANDARD OF REVIEW

       FED. R. CIV. P. 12(b)(3) allows a party to move to dismiss a case for “improper

venue.” Proper venue is “in (1) a judicial district in which any defendant resides . . .; (2) a

judicial district in which a substantial part of the events or omissions giving rise to the
      Case 3:20-cv-00746-ECM-SMD Document 15 Filed 06/02/21 Page 2 of 9




claim occurred. . . .” 28 USC § 1391(b). Section 1406(a) provides that “[t]he district court

of a district in which is filed a case laying venue in the wrong division or district shall

dismiss, or if it be in the interest of justice, transfer such case to any district or division in

which it could have been brought.” So when venue is challenged, the court must determine

whether the case falls within one of the [two] categories set out in § 1391(b). “[And] if it

does, venue is proper. [But] if it does not, venue is improper, and the case must be

dismissed or transferred under § 1406(a).” Atl. Marine Const. Co. v. U.S. Dist. Ct. for W.

Dist. of Texas, 571 U.S. 49, 56 (2013).

                      III.    PROCEDURAL HISTORY AND FACTS

       In June 2019, Edward F. Wiggins was performing an inspection at an Olive Garden

in Hattiesburg, Mississippi. (Doc. 1 at 2). After inspecting the restaurant, Wiggins slipped

on a slippery wet substance on the tiled floor in the restaurant kitchen. (Id. at 3). As result

of the fall, Wiggins “sustained serious personal injuries.” (Id.).

       On September 15, 2020, Wiggins and his wife Beverly Wiggins collectively sued

Darden Restaurants for negligence and/or wantoness and negligent hiring/ supervision. (Id.

at 1–6). And Beverly Wiggins individually sued for loss of consortium. (Id. at 7). As

residents of Opelika, Alabama, the Plaintiffs sued Darden in the Middle District of

Alabama Eastern Division.

       On October 21, 2020, the Defendant filed a motion to dismiss for improper venue

or, in the alternative, transfer venue. (Doc. 7). The Defendant argued that the Middle

District of Alabama is the improper venue because the events that gave rise to the Plaintiffs’

claims occurred in the Southern District of Mississippi Eastern Division.

                                                2
      Case 3:20-cv-00746-ECM-SMD Document 15 Filed 06/02/21 Page 3 of 9




                                     IV.     DISCUSSION

        The Defendant argues that the Middle District of Alabama Eastern Division is not

the proper venue under § 1391(b)(2), because it is not the “judicial district in which a

substantial part of the events or omissions giving rise to the claim occurred . . . .” (Doc. 7

at 4). Plaintiffs live in Lee County, Alabama, and Darden Restaurants operates restaurants

in this District. (Id. at 3–4).    And because these are insufficient connections under

§ 1391(b)(2), the Defendant argues, this Court should dismiss or transfer this case pursuant

to § 1406(a).

       In response, the Plaintiffs argue that the Defendant’s motion for improper venue

should be denied because a substantial part of the events or omissions giving rise to the

claim took place in this District. (Doc. 13 at 2). And in the alternative, Plaintiffs argue the

Defendant is a resident of this District for the purposes of venue under § 1391(b)(1) because

the Defendant waived its objection to personal jurisdiction by failing to raise it in its motion

for improper venue. (Id. at 3–5). Finally, the Plaintiffs argue that because the Defendant

bases its transfer motion on 1406(a)—not 1404(a)—it did not address whether the case

should be moved based on the convenience of the parties and witnesses. (Id. at 1–2).

       To determine whether venue is proper in the Middle District of Alabama, the Court

will consider venue under both provisions of § 1391(b).

       A. § 1391(b)(2) “Transactional Venue”

       Under § 1391(b)(2) or “transactional venue”, venue is appropriate in the district

where the incident that gave rise to the claim occurred. In its initial motion, the Defendant

argues that the Middle District of Alabama is an inappropriate venue for this case because

                                               3
      Case 3:20-cv-00746-ECM-SMD Document 15 Filed 06/02/21 Page 4 of 9




the alleged slip and fall did not occur in this district. (Doc. 7 at 1–3). The Plaintiffs respond

that venue is proper because “a substantial part of the events or omissions giving rise to the

claim occurred in the Middle District,” specifically the Plaintiff Edward Wiggin’s medical

treatment. (Doc 13 at 1–2). Notably, the Plaintiffs only plead that venue is proper “in the

Middle District of Alabama pursuant to 28 U.S.C. § 1391(b)(2) due to the fact that a

substantial part of the events giving rise to this claim occurred in this jurisdictional district.

(Doc. 1 at 2, para. 5).

       Under § 1391(b)(2), venue is proper “in a judicial district in which a substantial part

of the events or omissions giving rise to the claim occurred . . .” In Jenkins Brick Co. v.

Bremer, 321 F.3d 1366 (11th Cir. 2003), the Eleventh Circuit explained, “[o]nly the events

that directly give rise to a claim are relevant. And of the places where the events have

taken place, only those locations hosting a ‘substantial part’ of the events are to be

considered.” Id. at 1371. The Court further explained that courts should only “focus on

relevant activities of the defendant, not the plaintiff.” Id. (citing Woodke v. Dahm, 70 F.3d

985 (8th Cir.1995)) (emphasis added). For example, in Jenkins Brick, the Court found the

most important factor in its finding Georgia, and not Alabama, as the proper venue was the

defendant's breach occurred only in Georgia. Id. at 1372–73. So, the appropriate inquiry

is whether “acts or omissions by the defendant ‘gave rise’ to the plaintiff's claim and

whether a ‘substantial part’ of those acts took place in the district.” Navigators Specialty

Ins. Co. v. Auto-Owners Ins. Co., 2021 WL 270225, at *2 (N.D. Ga. Jan. 27, 2021) (citing

Jenkins Brick Co., 321 F.3d at 1372).



                                                4
      Case 3:20-cv-00746-ECM-SMD Document 15 Filed 06/02/21 Page 5 of 9




       The claims in this case arise out of Edward Wiggin’s slip and fall at a Hattiesburg,

Mississippi Olive Garden. The Plaintiffs allege that their harms were a result of the

Defendant’s negligence and failure to supervise at its Hattiesburg restaurant.              The

Plaintiffs’ complaint reads, “Defendant Darden had a duty to keep the premises in a

reasonably safe condition . . . Defendant owned, operated, maintained, and or controlled

said restaurant [in Hattiesburg] at the time of the incident.” (Doc. 1 at 2). In the choice of

law section, the complaint all but concedes that the proper venue is the Southern District

of Mississippi when it explains that the court should apply Mississippi law because it is the

law of “where the injury occurred.” (Id.). To support the Middle District of Alabama as a

proper venue under § 1391(b)(2), the Plaintiffs plead nothing more than “a substantial part

of the events giving rise to this claim occurred in this jurisdictional district.” (Id.). Only in

their response and in an affidavit by Edward Wiggins do the Plaintiffs argue that this

District is an appropriate venue because “the vast majority of Mr. Wiggins’ medical

treatment resulting from his injuries . . . has taken place” here. (Doc. 13 at 1). However,

treatment of the Edward Wiggin’s injuries that occurred in Hattiesburg did not give rise to

his claims.

       Because the relevant activities of the Defendant that directly gave rise to the claims

occurred in Hattiesburg, Mississippi, the Middle District of Alabama is an inappropriate

venue under § 1391(b)(2). Because § 1391(b)(2) serves as the basis for the venue as alleged

by the Plaintiffs in the complaint, the inquiry could end here. However, in the briefs, the

Parties address whether venue should be transferred pursuant to 28 U.S.C. § 1404 whereas

venue may be proper under 28 U.S.C. § 1391(b)(1).

                                               5
      Case 3:20-cv-00746-ECM-SMD Document 15 Filed 06/02/21 Page 6 of 9




       B. § 1391(b)(1) “Residential Venue”

       Venue alternatively can be proper for a corporation in any district where the

Defendant is subject to the personal jurisdiction of the court. Although the Middle District

is not an appropriate venue under § 1391(b)(2), the Plaintiffs argue that venue is

appropriate under § 1391(b)(1) because the Defendant did not challenge personal

jurisdiction in its motion and therefore consented to the personal jurisdiction of the Middle

District of Alabama by waiver. (Doc. 13 at 2–3). In its reply, the Defendant responds that

“[t]o the extent the Defendant is considered to ‘reside’ in the Middle District of Alabama

under Section 1391(b)(1) because of its acknowledgement of the Court’s personal

jurisdiction, the appropriate means for transfer . . . would be 28 U.S.C. §1404(a).” (Doc.

14 at 6).

       Venue is proper in a “judicial district in which any defendant resides.” § 1391(b).

Under 1391(c)(2), a corporation “shall be deemed to reside, if a defendant, in any judicial

district in which such defendant is subject to the court’s personal jurisdiction with respect

to the civil action in question . . . .” Section 1391(c)(2) provides no guidance as to how or

when a party is “subject to” the court’s personal jurisdiction. Another court in this circuit

explained that “subject to the court’s personal jurisdiction with respect to the civil action

in question means subject to the court’s personal jurisdiction with respect to the civil action

in question. However obtained. Whenever obtained.” Augusta Nat'l, Inc. v. Green Jacket

Auctions, Inc., 2018 WL 797434 *3 (S.D. Ga. Feb. 8, 2018) (emphasis added). Indeed, as

it can be waived, personal jurisdiction is not necessarily required at the commencement of

the suit.

                                              6
      Case 3:20-cv-00746-ECM-SMD Document 15 Filed 06/02/21 Page 7 of 9




       Pursuant to FED. R. CIV. P. 12(h)(1), “[a] party waives any defense listed in

Rule(b)(2)-(5) by failing to either: (i) make it by motion under this rule; or (2) include it in

a responsive pleading . . . .” The Eleventh Circuit has stated that “a party's right to dispute

personal jurisdiction is waived if the party fails to assert that objection in its first Rule 12

motion . . . .” Oldfield v. Pueblo De Bahia Lora, S.A., 558 F.3d 1210, 1218 n.21 (11th Cir.

2009). Courts have found that when a defendant does not challenge a court’s personal

jurisdiction in its initial Rule 12 motion, the defendant consents to a court’s personal

jurisdiction by waiver and is “subject” to that court’s personal jurisdiction for the purposes

of venue under 1391(c)(2). Augusta Nat'l, Inc., 2018 WL 797434, at *3. See also AT&T

Corp. v. Teliax, Inc., 2016 WL 4241910, at *2 (N.D. Cal. Aug. 11, 2016) (“But, because

Teliax did not contest personal jurisdiction, it is therefore ‘subject to personal jurisdiction’

in this district for the purposes of establishing venue.”); Underberg v. Emp'rs Mut. Cas.

Co., 2016 WL 1466506, at *5 (D. Mont. Apr. 14, 2016) (“EMC has not challenged this

Court's jurisdiction and, under Rule 12(h)(1), has waived its right to do so. Thus, it is

subject to this Court's personal jurisdiction in this civil action.”). And as noted in Wright

& Miller, “if an entity defendant waives its right to object to personal jurisdiction, it has

ipso facto consented to venue under this statute. It is, after all, ‘subject to personal

jurisdiction with respect to the civil action in question.’”4D CHARLES ALAN WRIGHT, ET

AL, FEDERAL   PRACTICE AND PROCEDURE § 3811.1, p. 296 (4th ed. 2013).

       Here, the Defendant did not challenge the Court’s personal jurisdiction in its motion

for improper venue. Because of this, the Defendant has waived its objection and consented

to this Court’s personal jurisdiction. Consequently, the Middle District is a proper venue

                                               7
      Case 3:20-cv-00746-ECM-SMD Document 15 Filed 06/02/21 Page 8 of 9




under § 1391(c)(2) because the Defendant is “subject to” this Court’s personal jurisdiction.

Therefore, the Defendant’s motion to dismiss for improper venue or, in the alternative

transfer venue, (doc. 7), is DENIED.

       C. 28 U.S.C. § 1404(a)

       Although the Defendant cannot amend its motion in its reply brief to assert the case

should be transferred based on 28 U.S.C. § 1404(a), it nevertheless appears that that there

are reasons that the case should be transferred in the interest of justice and the convenience

of the parties under § 1404(a). As noted by the Eleventh Circuit in Tazoe v. Airbus S.A.S.,

631 F.3d 1321, 1336 (11th Cir. 2011), there is a “‘long-approved practice of permitting a

court to transfer a case sua sponte under the doctrine of forum non conveniens, as codified

at 28 U.S.C. § 1404(a),’ but only ‘so long as the parties are first given the opportunity to

present their views on the issue.”’ (quoting Costlow v. Weeks, 790 F.2d 1486, 1488 (9th

Cir.1986)). The Eleventh Circuit has recognized that “[b]efore transferring sua sponte

under § 1404(a), ‘the judge should, at minimum, issue an order to show cause why the case

should not be transferred, and thereby afford the parties an opportunity to state their

reasons.’” Id. (qouting Starnes v. Small, 512 F.2d 918, 934 (D.C. Cir.1974)). This is

particularly true here, where the Plaintiffs pled that venue was proper under 28 U.S.C.

§ 1391(b)(2) and only first referenced § 1391(b)(1) in their response brief. Therefore, the

Court will order the parties to show cause why this case should not be transferred pursuant

to § 1404(a) to the Southern District of Mississippi Eastern Division.




                                              8
     Case 3:20-cv-00746-ECM-SMD Document 15 Filed 06/02/21 Page 9 of 9




                                   V.     CONCLUSION

       For the reasons discussed, it is hereby ORDERED as follows:

       1. The Defendant’s motion to dismiss for improper venue or, in the alternative,

transfer venue, (doc. 7), is DENIED.

       2. It is further ORDERED that on or before June 16, 2021 the Parties shall show

cause why the case should not be transferred to the Southern District of Mississippi Eastern

Division on the basis of 28 U.S.C. § 1404(a). All briefs and supporting evidence shall be

submitted by this deadline.

       DONE this 2nd day of June, 2021.

                                         /s/ Emily C. Marks
                                   EMILY C. MARKS
                                   CHIEF UNITED STATES DISTRICT JUDGE




                                             9
